Citation Nr: 0518073	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  95-30 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a disability rating in excess of 
20 percent for residuals of a left scapula fracture, with 
limitation of left arm motion.

3.  Entitlement to a disability rating in excess of 10 
percent for bilateral flat feet.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to October 
1970.

The veteran's appeal pertaining to the issue reflected on the 
title page as well as the additional issue of entitlement to 
service connection for post-traumatic stress disorder has 
been before the Board of Veterans' Appeals (Board) two times 
previously.  In August 1997 and again in July 2003, the Board 
remanded the appeal for additional evidentiary and procedural 
development.  Following such development, the RO granted 
service connection for post-traumatic stress disorder by 
rating decision of July 2003.  This grant represents a 
complete resolution of the appeal as to that issue.  Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  If the veteran 
desires to challenge the disability rating assigned to the 
impairment resulting from post-traumatic stress disorder, he 
would have had to file a timely notice of disagreement with 
the July 2003 rating decision or alternatively, a claim for 
entitlement to an increased disability rating.  We note that 
he was so informed in a September 2003 letter.

Appellate consideration of the issue of entitlement to 
service connection for tinnitus will be deferred pending 
completion of the development requested in the REMAND 
following this decision.  This issue is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran has no more than minimal functional 
impairment resulting from the in-service left scapula 
fracture.

3.  The record reflects that the veteran has slight valgus 
deformities, a moderate degree of pes planus with functional 
instability bilaterally, and painful pes planus in both feet.  
However, the record does not show marked deformity, swelling 
on use, characteristic callosities, marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement, or spasm of the tendo achillis. 


CONCLUSIONS OF LAW

1.  A disability rating in excess of 20 percent is not 
warranted for residuals of a left scapula fracture.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5203 (2003).

2.  A disability rating in excess of 10 percent is not 
warranted for bilateral pes planus.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.71a, Diagnostic 
Code 5276 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2003).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.

The VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

The Court's recent decision in Pelegrini II v. Principi, 18 
Vet. App. 112 (2004); held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Court also held that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

In this case, the veteran was notified of the VA's 
responsibilities vs. his responsibilities in the development 
of his claim for service connection in a March 2001 letter 
and again in a May 2001 letter.  This letter requested that 
he tell VA about "any evidence which was not previously 
available to VA when we made our previous decision."  He was 
notified of the substance of regulations implementing the 
VCAA in a July 2003 supplemental statement of the case.

The veteran has been adequately informed as to the type of 
evidence that would help substantiate his claim.  The March 
2001 letter, the May 2001 letter, and the July 2003 
supplemental statement of the case informed the veteran of 
the type of evidence necessary to substantiate his claims, 
and informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  These documents also 
advised the veteran of the evidence of record and of the 
reasons and bases for the decision.  Furthermore, the Board 
holds that when the VA informed the veteran to tell VA about 
"any evidence which was not previously available to VA when 
we made our previous decision," this language served to 
fulfill the fourth element requirement that the veteran be 
notified to "give us everything you've got pertaining to 
your claims".  

In this case, the initial RO decision was rendered in August 
1995, well prior to November 9, 2000, the date the VCAA was 
enacted.  However, the VA provided notice to the veteran 
following a Board remand and prior to readjudication of the 
veteran's claims in the July 2003 Supplemental Statement of 
the Case.  This scenario comports nicely with the discussion 
put forth in Pelegrini II regarding a legally-acceptable cure 
for providing notice of VCAA after an initial decision has 
been rendered prior to the passage of the VCAA.  Pelegrini 
II, slip. op. at 10 & 11.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, due process concerns in this area have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  Therefore, to decide the appeal 
at this point is not prejudicial to the veteran.  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  With regard to the duty to 
assist in developing evidence to support the veteran's claim, 
the Board notes that treatment records identified by the 
veteran have been obtained in support of his claim, along 
with Social Security records.  The veteran has been provided 
with multiple VA examinations pertaining to his feet and left 
shoulder. 

The veteran's representative has submitted additional 
argument pertaining two the two increased rating claims, but 
has not identified any additional evidence to be obtained.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

The Board finds that VA has satisfied its duty to notify and 
to assist the veteran with his increased rating claims.  
Under the circumstances of this case, yet another remand of 
this claim, which is nine years old and has already been 
remanded twice, would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Increased rating claims

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.41; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55 (1994).

In evaluating claims for increased ratings, we must evaluate 
the veteran's condition with a critical eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.  A disability of the musculoskeletal system is 
measured by the effect on ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion in assigning the most 
accurate disability rating.  38 C.F.R. § 4.40.  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings for a left shoulder 
disability and bilateral pes planus following the initial 
award of service connection for those disabilities, the Board 
is required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection until the present.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Left scapula fracture, with limitation of left arm motion, 
currently rated as 20 percent disabling.

The veteran's currently-assigned 20 percent disability rating 
was assigned by analogy to Diagnostic Codes 5203 and 5201.  
Diagnostic Code 5203 provides criteria for rating impairment 
resulting from malunion, nonunion or dislocation of the 
scapula, while Diagnostic Code 5201 sets forth criteria for 
rating limitation of arm motion caused by shoulder 
disability.   A 20 percent disability rating is assigned for 
limitation of arm motion at the shoulder level of the major 
arm or limitation of motion midway between the side and 
shoulder level of the minor arm.  38 C.F.R. § 4.71a.  

Disability of the joints, including the spine, is measured by 
abnormalities of motion, such as limitation of motion or 
hypermobility, instability, pain on motion, or the inability 
to perform skilled motions smoothly.  38 C.F.R. § 4.45.  
Painful motion with joint or periarticular pathology and 
unstable joints due to healed injury are recognized as 
productive of disability entitled to at least a minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  Under 
section 4.59, painful motion is considered limited motion 
even though a range of motion is possible beyond the point 
when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 
(1995).

The report of the June 1969 general medical examination 
conducted in conjunction with the veteran's entrance into 
active service shows that he described himself as left-handed 
at that time.  In August 1970, the veteran was apparently 
involved in an altercation where someone stepped on his left 
scapula.  X-ray studies were interpreted as showing a linear, 
nondisplaced fracture of the neck area of the left scapula 
bone.  The left arm was immobilized by placement in a sling 
to allow the bone to heal without further incident.  

In October 1994, the veteran sustained a slip and fall injury 
to his neck, with resulting radiculopathy to the arms.  The 
reports of orthopedic and neurological VA examinations 
conducted in November 1994 pursuant to the veteran's original 
claim for service connection reflect multiple complaints 
related to the recent neck injury, but no left shoulder 
complaints whatsoever.  During the neurological examination, 
movement of the left arm elicited complaints of neck pain.  

During the April 1997 hearing before the undersigned Veterans 
Law Judge, the veteran testified that his left shoulder hurt 
"all the time" and that he took pain medication for the 
resulting pain.

In the report of November 1998 VA examination, the examiner 
summarized the history of the veteran's original left 
shoulder fracture in service, but did not comment upon the 
1994 neck injury.  Upon clinical examination there was 
questionable tenderness over the left scapular border and 
over the spine of the scapula.  There was no swelling and no 
crepitation on motion.  Motor and sensory function in the 
left upper extremity appeared to be normal in the examiner's 
judgment.  The examiner rendered a diagnosis of residuals of 
a fracture of the left scapula with decreased range of 
motion.  The examiner advised that the veteran could not do 
overhead work because of the limitation of left shoulder 
motion and difficulty with abduction of the left shoulder.

Another VA examination was conducted in January 2003.  The 
report of this examination reflects that the examiner 
reviewed X-ray reports which showed no abnormalities in the 
left scapula and a computed tomography scan which also showed 
no abnormalities in the left scapula.  Upon clinical 
examination, there was no tenderness in the left shoulder, 
and no deformity.  Pulling the shoulder down or pressing up 
produced no complaints and the examiner deemed the shoulder 
"quite stable."  Range of left shoulder motion was normal 
with abduction from 0 to 180 degrees, flexion 0-180 degrees, 
and internal and external rotation of 90 degrees in each 
direction.  The examiner rendered the opinion that the 
veteran had suffered no permanent disability whatsoever as a 
result of the in-service fracture of the left scapula.  The 
examiner concluded the report with a diagnostic impression of 
"History of well-healed nondisplaced fracture of the left 
scapula with no disability."

Review of the voluminous medical treatment records, 
reflecting both inpatient and outpatient treatment throughout 
the time frame at issue, April 1994 to the present, that are 
contained in the veteran's claims file reveals treatment for 
other complaints and disabilities, unrelated to the left 
shoulder.  No complaints of left shoulder pain are apparent 
in these records.

In applying the regulatory rating criteria to the facts of 
the case, as reflected in the veteran's claims file, the 
Board concludes that the evidence of record does not support 
the assignment of a disability rating in excess of the 20 
percent currently-assigned.  Although the report of the 
November 1998 VA examination reflects decreased range of left 
shoulder motion and limitations to the veteran's ability to 
raise his left arm over his head for the purpose of overhead 
work, the January 2003 report reflects that the veteran had 
full range of motion with no limitations whatsoever.  In 
fact, the January 2003 examiner specifically opined that the 
veteran had no residual disability of any kind from the in-
service left scapular fracture.

The discrepancy between the two reports may be explainable by 
improvement in the veteran's left shoulder disability over 
the intervening five years.  Alternatively, the discrepancy 
may be due to the fact that the 1998 examiner apparently did 
not differentiate between symptomatology arising from the 
service-connected fracture residuals and that symptomatology 
arising from the 1994 nonservice-connected neck injury, 
whereas the 2003 examiner limited his opinion solely to the 
service-connected fracture residuals.  

In any event, the Board does not have to determine the basis 
for the discrepancy in the examination reports because 
neither report supports the assignment of a disability rating 
in excess of 20 percent for the veteran's left shoulder 
fracture residuals.  The 1998 examination report contains the 
worst depiction of the veteran's left shoulder symptomatology 
in the claims file.  As noted above, none of the other 
medical records available for review reflect any complaints 
or treatment for left shoulder symptomatology, and none of 
the other medical records contain any indication of 
limitations of left shoulder function.  

As set forth above, the veteran's left hand is his dominant 
hand.  38 C.F.R. § 4.69.  Thus, for a disability rating in 
excess of 20 percent to be assigned to the veteran's left 
shoulder disability, the evidence would have to show 
limitation of left arm motion midway between side and 
shoulder level (30%) or to 25 degrees from his side (40%) 
under the provisions of Diagnostic Code 5201.  The currently-
assigned 20 percent already represents the maximum schedular 
rating provided under Diagnostic Code 5203.  Because the 
evidence of record in 1998 reflected range of motion greater 
than this, and the evidence of record in 2003 reflected full 
range of motion, a higher disability rating is not warranted 
for any period of time while this appeal has been active.  
Given this situation, the evidence in this case is not so 
evenly balanced as to allow application of the benefit of the 
doubt rule embodied in law and VA regulations.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 20 percent for residuals 
of a left scapula fracture.  The benefit sought therefore 
remains denied.

Bilateral flat feet, currently rated as 10 percent disabling.

The currently-assigned 10 percent disability rating reflects 
impairment due to acquired pes planus which is moderate in 
nature.  Under governing criteria, moderate bilateral flat 
foot is characterized by a weight-bearing line over or medial 
to the great toe, inward bowing in of the tendo achillis, 
pain on manipulation and the use of the feet.  The next 
higher rating would be assigned upon a showing of severe 
bilateral flat foot, manifested by objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  The highest schedular 
rating provided for bilateral flat foot is assigned in cases 
of pronounced flat foot manifested by marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.

Review of the veteran's service medical records reveals that 
flat feet were initially diagnosed in August 1969, nearly one 
month after the veteran's entrance onto active duty.  At that 
time, pes planus was recorded as an addition to the original 
entrance examination report.  Subsequent service medical 
records reflect that the veteran complained of pain in the 
arches of both feet and that he was given arch supports for 
his boots.

The presence of pes planus was not noted upon either the 
November 1994 orthopedic examination report or upon a 
November 1994 report of X-ray studies of the veteran's feet.  
The only foot-related diagnosis rendered by the November 1994 
examiner was of heel spurs.  Service connection for bilateral 
pes planus was granted in August 1995 based upon the findings 
recorded in the service medical records.  A noncompensable 
disability rating was assigned at that time.
 
During the April 1997 hearing on appeal, the veteran 
testified that his feet hurt all the time and that he had 
difficulty wearing shoes.  He also stated that arch supports 
did not help and that when he had been working, he had lost 
time from work due to pain in his feet. 

The report of a November 1998 VA examination reflects that 
the veteran complained of pain in the arches of both feet.  
Upon examination, he was noted to ambulate with slight valgus 
deformities in both feet.  The examiner noted "questionable 
tenderness" in the arches of both feet.  There were no 
plantar callosities and there was no tenderness under the 
heels.  The tenderness in the arches was denoted to be 
minimal during the examination.  The veteran ambulated well 
without a limp.  The examiner rendered a diagnosis of painful 
pes planus and commented that the veteran could "possibly 
work with arch supports in both feet" if he were to wear 
proper orthopedic shoes.

Based upon this examination report, the RO increased the 
disability rating assigned for bilateral pes planus to 10 
percent, effective in April 1994, representing the entire 
time that service connection for bilateral pes planus had 
been in effect.

X-ray studies taken in January 2003 were interpreted as 
showing mild pes planus deformities bilaterally.  During a 
March 2003 VA examination, the veteran reported that he 
continued to have painful feet, that he could not stand more 
than ten minutes continuously, could not walk long distances, 
and had difficulty ascending stairs.  Upon clinical 
examination, the examiner noted that the veteran had slightly 
flattened arches upon nonweight-bearing.  Upon weight 
bearing, his arches collapsed.  During the Hubscher maneuver, 
his arches raised minimally and his tibias rotated 
externally.  On modified Romberg's test, he was unable to 
maintain good balance due to bilateral arch pain.  The 
examiner rendered a diagnosis of bilateral pes planus and 
commented that the veteran had functional instability and a 
moderate degree of pes planus bilaterally.

As above, review of the voluminous medical treatment records, 
reflecting both inpatient and outpatient treatment between 
1994 and the present, contained in the veteran's claims file 
reveals treatment for other complaints and disabilities, 
unrelated to flat feet.  No complaints or treatment for pes 
planus, including the prescription of inserts or orthopedic 
shoes are apparent in these records.

In applying the regulatory criteria to the facts of this 
case, the Board concludes that the currently-assigned 
10 percent disability rating most nearly approximates the 
level of impairment resulting from the veteran's service-
connected bilateral pes planus.  The veteran's foot 
symptomatology as reflected in the VA examination reports 
throughout the pertinent time period is closely analogous to 
the criteria for a 10 percent disability rating set forth in 
Diagnostic Code 5276.  His symptomatology does not rise to 
the level of impairment contemplated for the next higher 
disability rating of 30 percent.  Specifically, there was no 
objective evidence of marked deformity, swelling on use or 
characteristic callosities.  There is similarly no evidence 
of marked pronation, extreme tenderness of the plantar 
surfaces of the feet, marked inward displacement, or spasm of 
the tendo achillis, as outlined for the 50 percent disability 
rating.  Rather, the VA examination reports reflect no 
symptoms whatsoever in 1994, slight valgus deformities and 
painful pes planus in both feet in 1998, and a moderate 
degree of pes planus with functional instability bilaterally 
in 2003.

In reaching this conclusion, the Board has considered the 
provisions of 38 C.F.R. §§ 4.10 and 4.40.  The record shows 
that the veteran suffers from functional impairment including 
some instability and pain in his feet related to pes planus.  
However, these factors are explicitly encompassed in the 
rating criteria set forth in Diagnostic Code 5276 and the 
functional impairment and pain are not of such magnitude to 
raise his overall level of impairment to the next disability 
compensation level.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for bilateral 
pes planus.  The benefit sought therefore remains denied.


ORDER

A disability rating in excess of 20 percent for residuals of 
a left scapula fracture is denied.

A disability rating in excess of 10 percent for bilateral pes 
planus is denied.


REMAND

Entitlement to service connection for tinnitus

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may also be granted for 
disease which is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The report of the general medical examination conducted in 
September 1970 in conjunction with the veteran's discharge 
from service reflects that the veteran had hearing within 
normal limits as measured by the spoken voice and whispered 
voice tests.  The report contains no mention of tinnitus.  
The veteran's military occupational specialty was that of 
rifleman.

Throughout the years that this claim has been ongoing, the 
veteran has responded to numerous requests for medical 
records to support his claims, and voluminous records have 
been obtained, reflecting medical treatment provided to the 
veteran throughout the 1990s.  Other than the service medical 
records, reflecting medical treatment and evaluation in 1969 
and 1970, the earliest records reflecting medical treatment 
are dated in 1991.  None of these records, which reflect 
medical treatment for unrelated disabilities, include 
complaints of tinnitus or ringing in the ears.

The first indication of tinnitus reflected in the record is 
in the report of an audiologic examination conducted in 
November 1994 following the veteran's initial claim for 
service connection for a disorder of involving his ears.  
According to the 1994 report, the veteran stated to the 
examiner that he had suffered from ringing in his left ear 
since his discharge from service "in 1972".  Audiologic 
testing was interpreted as showing mild sensorineural hearing 
loss in both ears.  The examiner noted inconsistent testing 
responses which yielded only fair validity of the audiologic 
test results, however.

During the April 1997 hearing on appeal, the veteran 
testified that he had applied for VA benefits based upon 
constant ringing in his ears, rather than for hearing loss.  

To resolve the conflicts in the record, the Board obtained an 
expert medical opinion from a VA physician with expertise in 
hearing loss and tinnitus.  The physician was provided with 
the veteran's VA claims file, including all the records 
summarized above.  In response the physician provided 
December 2004 statement including a thorough explanation 
regarding the causes and normal progression/course of the 
disease of tinnitus.  The physician noted that the only 
audiogram reports contained in the claims file consisted of 
the service discharge test report and the 1994 audiogram, 
which is summarized above.  He then stated that given this 
limited information, it is less likely that the veteran's 
present tinnitus is related to his one year of service in the 
military, but that to fully evaluate the cause of the 
veteran's particular tinnitus, he would have preferred to 
have been able to inform his opinion by reviewing the results 
of a recent audiogram.  

In accordance with due process, the veteran and his 
representative were provided with a copy of the expert 
physician's report.  In a statement received in February 
2005, the veteran reported that he had undergone audiometric 
testing at the New Orleans VA Medical Center in 2004.  He 
requested that the VA obtain a copy of this test report so 
that the expert physician would be able to render a more 
informed opinion.  He also refused to waive review by the 
Agency of Original Jurisdiction with regard to the 2004 
audiogram report.  

Because the claims file does not currently contain a copy of 
the 2004 audiometric test report, and because the expert 
physician has specifically identified such a report as being 
crucial to a complete understanding of the etiology of the 
veteran's tinnitus, a remand to the RO is necessary to obtain 
the report, as well as any other VA treatment reports 
pertinent to the resolution of this appeal.  VA medical 
records are deemed to be constructively of record in 
proceedings before the Board and must be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

After obtaining the 2004 audiometric report, the RO should 
again provide the entire claims file, with the new report 
appropriately marked, to the VA physician who provided the 
December 2004 opinion for his comment and written 
conclusions.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC for the following development:

1.  The RO should obtain all records of 
VA medical treatment and evaluation 
pertaining to hearing loss, tinnitus, and 
any provision of hearing aids afforded to 
the veteran which are not contained in 
his claims file for inclusion in the 
file.  In particular, the report of an 
audiometric examination performed at the 
New Orleans VA Medical Center in 2004 
must be obtained.

2.  After obtaining the records 
identified above, the RO should forward 
the entire claims file, including the 
newly-obtained medical records to the VA 
physician who presented the December 2004 
opinion.  The physician is requested to 
review the 2004 audiometric report along 
with any other pertinent newly-obtained 
records and determine whether the new 
records change his previous opinion that 
the veteran's tinnitus is less likely 
related to the acoustic trauma he 
sustained during service.  The complete 
rationale for his conclusions should be 
fully set forth.  

If for any reason, the physician who 
reviewed the veteran's file in December 
2004 is unavailable, the RO should 
provide the entire file, including the 
newly-obtained medical records and the 
December 2004 opinion to another 
physician with equivalent expertise for 
review and an opinion as to the likely 
etiology of the veteran's tinnitus.  The 
opinion should be framed in terms of 
probability greater than 50 percent, 
probability less than 50 percent, or of 
exactly 50 percent.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's claim for entitlement to 
service connection for tinnitus.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Steven L. Keller
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


